Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00699-CV

                              ORION DRILLING COMPANY, LLC,
                                         Appellant

                                                 v.

                                 TX ENERGY SERVICES, LLC,
                                         Appellee

                          From the County Court, Jim Wells County, Texas
                                 Trial Court No. 19-07-59662-CV
                         Honorable Michael Ventura Garcia, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 27, 2019

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. To the extent appellant

seeks dismissal of this appeal, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1) (authorizing appellate courts to dismiss an appeal on an appellant’s motion). However,

appellant’s motion does not show that the parties have reached an agreement as to costs. Therefore,

costs of appeal are taxed against appellant. See id. 42.1(d) (stating costs must be taxed against an

appellant absent agreement of the parties).

                                                  PER CURIAM